Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All rejections set forth in Office action mailed 10/6/2021 are withdrawn in light of applicant’s amendment filed on 1/5/2022.
 
Claim Objections
Claims 1 and 21-24 are objected to because of the following reasons:
With respect to claim 1, in part (L1), the amine is limited to one “selected from the group consisting of” however there is no group to select from because the only member is a homopolymer of amino acids.  Markush language requires an alternative expression.  Also, the term “a homopolymer of amino acids” includes an inconsistency because a homopolymer can only include one amino acid.
With respect to claim 1, in part (C), the amino is limited to one “selected from the group consisting of” however there is no group to select from because the only member is polymeric polyamines.  Markush language requires an alternative expression.
With respect to claim 21, line 1, the term “the homopolymers of amino acid” is inconsistent with recitation “a homopolymer of amino acids” as recited in claim 1.
With respect to claim 22, line 1, the term “the homopolymers of amino acids” is inconsistent with recitation “a homopolymer of amino acids” as recited in claim 1.
With respect to claim 23, to complete the Markush language, an “and” should be inserted after (L602) alpha-polylysine.  Also, the same term “a copolymer of D-lysine” is listed twice.
With respect to claim 24, in part (L1), the amine is limited to one “selected from the group consisting of” however there is no group to select from because the only member is a homopolymer of amino acids.  Markush language requires an alternative expression.  Also, the term “a homopolymer of amino acids” includes an inconsistency because a homopolymer can only include one amino acid.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The copolymer of D-lysine (listed twice) is outside the scope of “homopolymers” as required by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Claims 1, 4, 7-11, and 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13 of U.S. Patent No. 10,150,712 in view of Zhang (CN 101157588, machine translation provided by examiner). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US ‘712 claims a composition comprising presently claimed (thio)phosphoric acid triamide of formula R1R2NP(X)(NH2)2 such as N-n-butylthiophosphoric acid triamide and N-n-propylthiophosphoric acid triamide and at least one amine such as polyethylene imine or an amine containing not more than one amino group and at least three alkoxy- or hydroxyl-substituted C2 to C12 alkyl groups R21 where at least one R21 is different to the other groups R21.  Claim 13 of US ‘712 includes N,N-dialkyl amides based on lactic, citric, tartaric, ricinoleic, and/or hydroxystearic acid, and claim 14 of US ‘712 includes an alcohol comprising at least two hydroxyl groups such as propane-1,2-diol.  The claimed composition is for use in urea-containing fertilizer as disclosed in col. 19, lines 4-7.  Case law holds that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).  Therefore, it is appropriate for the examiner to look to the specification for this teaching.
	US ‘712 fails to claim the addition of a homopolymer of amino acids.
Zhang discloses a high efficiency urea composition comprising polymerized amino acid and a urease inhibitor such as N-butylthiophosphoric triamide (paragraphs 10 and 73).  The polymerized amino acid provides for slow release of urea into soil with high efficiency (paragraph 95).  Zhang discloses that polymerized amino acid includes polymers of L-lysine (paragraph 68).  
Given that both US ‘712 and Zhang are drawn to compositions for use in urea fertilizers and further given that a more efficient urea fertilizer is obtained by including an amino acid homopolymer such as poly-L-lysine as taught by Zhang, it would have been obvious to one of ordinary skill in the art to utilize an amino acid homopolymer in the composition for urea fertilizer as claimed in US ‘712.

8.	Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13 of U.S. Patent No. 10,150,712 in view of Zhang (CN 101157588, machine translation provided by examiner) and further in view of Whitehurst (US 8,888,886).
The discussion with respect to US ‘712 and Zhang in paragraph 7 above is incorporated here by reference.
US ‘712 fails to claim the addition of an amine such as alkanolamines.
Whitehurst discloses urea fertilizer compositions comprising N-(n-butyl)thiophosphoric triamide (abstract) and teaches adding alkanolamines or alkyl substituted amino alcohols such as triethanolamine, triisopropanolamine, and n-methyldiethanolamine as a suitable solvent for NBPT(col. 7, line 64 to col. 8, line).
Given that US ‘712 claims a composition comprising thiophosphoric triamide and further given that such compositions suitably comprise a co-solvent including the alkanolamine as taught by Whitehurst, it would have been obvious to one of ordinary skill in the art to utilize known co-solvents in the composition claimed by US ‘712.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

9.	Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13 of U.S. Patent No. 10,150,712 in view of Zhang (CN 101157588, machine translation provided by examiner) and further in view of Iannotta (US 2017/0305807).
The discussion with respect to US ‘712 and Zhang in paragraph 7 above is incorporated here by reference.
US ‘712 fails to claim the addition of a solvent comprising DMSO or DMSO and propylene glycol.
Iannotta discloses solvents useful with thiophosphoric triamide and teaches that suitable co-solvents include propylene glycol and dimethyl sulfoxide (DMSO) (paragraph 0012).
Given that US ‘712 claims a composition comprising thiophosphoric triamide and further given that such compositions suitably comprise a co-solvent including propylene glycol and dimethyl sulfoxide as taught by Iannotta, it would have been obvious to one of ordinary skill in the art to utilize known co-solvents in the composition claimed by US ‘712.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).


Response to Arguments
10.	Applicant's arguments filed 1/5/2022 have been fully considered and found persuasive except for the obviousness-type double patenting rejection which applicant has held in abeyance.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn